internal_revenue_service department of the treasury washington oc telanhone number in reference to op e ep t2 date jun oy legend individual a individual b custodian this fetter is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which a private_letter_ruling was requested under sec_401 of the internal_revenue_code code the following facts and representations have been submitted on your behalf individual a whose date of birth was date died on date at the time of her death individual a maintained an individual_retirement_account ira with custodian which she established by rollover of an ira inherited from her deceased husband prior to her birthday prior to reaching her required_beginning_date individual a named her only child individual b as the primary beneficiary of this ira individual a elected to receive required minimum distributions from the ira over the joint life expectancy of individual a and individual b but subject_to the minimum distribution incidental benefit requirement mdib under sec_401 and the regulations thereunder individual a received the minimum distribution for the year in which she attained age and the year following the year in which she died pursuant to the election letter executed by individual a in after having attained the age of individual a elected to recalculate her life expectancy annually in accordance with the election letter she reserved the right both to herself and to her beneficiary to take larger distributions than was required under code sec_401 the election letter and beneficiary designations were still in effect when she reached her required_beginning_date as of the date of individual a’s death individual b was still named as the primary beneficiary on the ira and will take distributions over his remaining life expectancy in accordance with the election made by individual a pursuant to the election letter individual b may request larger distributions than that calculated under the minimum distribution_requirements individual b wishes to name a contingent beneficiary to receive the remaining balance of the ira if any upon his death individual b may name his spouse as the contingent beneficiary based on the above you request the following rulings after the death of individual a the minimum distributions to individual b will take place over individual b’s remaining fixed life expectancy reduced one year for each year in accordance with the election made by individual a prior to her required_beginning_date and her death as long as the ira is kept in the name of individual a for the benefit of individual b and under individual b’s social_security_number income_tax will not be assessed on the ira except as distributions are made to a beneficiary the naming by individual b of a contingent beneficiary as permitted by the ira custodian will not change the required minimum distributions and they must continue to be withdrawn as elected by individual a over individual b's life expectancy unless accelerated by individual b or after his death by the contingent beneficiary at a faster rate since individual b has the right to accelerate distributions faster than the minimum distribution schedule selected by individual a the entire ira will be included in his estate upon his death for federal estate_tax purposes if the ira is included in individual b’s estate upon his death for federal estate_tax purposes because of his power to accelerate distributions the ira would also be subject_to a marital_deduction assuming it qualifies for the ore _3- marital_deduction should individual b name his spouse as contingent beneficiary on the ira in the event he dies before the ira is exhausted ruling requests one two and three sec_408 of the code defines an ira as a_trust which meets the requirements of sec_408 through a code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of code sec_401 and the incidental death_benefit requirements of code sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee i will be distributed to such employee not later than the required_beginning_date il will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in part that if distributions have begun under sec_401 and the employee dies before the entire_interest has been distributed to him then the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under sec_401 a ii of the code as of the date of his death sec_401 of the code provides that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the later of the calendar_year in which the employee attains age or il the calendar_year in which the employee retires sec_1_401_a_9_-1 of the proposed income_tax regulations q as f-1 b and c provides in relevant part that the distribution required to be made on or before the employee's required_beginning_date shall be treated as the distribution required for the employee's first distribution calendar_year a calendar_year for which a minimum distribution is required is a distribution calendar_year the first calendar_year for which a distribution is required is an employee’s first distribution calendar_year the distribution required for distribution calendar years other than a distribution required to be made on or before the employee’s required_beginning_date must be made on or before december of that distribution calendar_year q a sec_3 of sec_1_401_a_9_-1 of the proposed_regulations provide that life expectancies for purposes of determining required distributions under sec_401 must be computed by use of the expected_return multiples in tables v and vi of sec_1_72-9 cade sec_401 states that for purposes of sec_401 the life expectancy of an employee and the employee’s spouse other than in the case of a life_annuity may be recalculated but not more frequently than annually sec_1_401_a_9_-1 of the proposed_regulations q a e-8 b provides that if the designated_beneficiary is not the employee’s spouse or if the spouse s life expectancy is not being recalculated and the life expectancy of the employee is being recalculated annually the applicable life expectancy for determining the minimum distribution for each distribution calendar_year will be determined by recalculating the employee's life expectancy but not recalculating the beneficiary's life expectancy such applicable life expectancy is the joint life and last survivor expectancy using the employee’s attained age as of the employee's birthday in the distribution calendar_year and an adjusted age of the designated_beneficiary the adjusted age of the designated_beneficiary is determined as follows first the beneficiary's applicable life expectancy is calculated based on the beneficiary's attained age as of the beneficiary's birthday in the calendar_year described in sec_1_401_a_9_-1 of the proposed_regulations q a e-1 reduced by one for each calendar_year which has elapsed since that calendar_year upon the death of the employee the recalculated life expectancy of the employee is reduced to zero in the calendar_year following the calendar_year of the employee’s death thus for determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary sec_401 of the code defines the term designated_beneficiary as any individual designated as a beneficiary by the employee sec_1 a -1 of the proposed_regulations q a d-3 a provides in pertinent part that for purposes of calculating the distribution period in sec_401 for distributions before death the designated_beneficiary will be determined as of the employee's required_beginning_date sec_408 of the code provides that any amount_paid or distributed out of an individual_retirement_account shall be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code je in accordance with sec_1_401_a_9_-1 of the proposed_regulations individual a elected to receive minimum distributions from the ira over the joint life expectancy of her life and individual b's life she also elected to recalculate her life expectancy q a e-8 b upon individual a’s death her recalculated life expectancy was reduced to zero in the calendar_year following the calendar_year of her death thus for purposes of determining the minimum distribution for such calendar_year and subsequent calendar years the applicable life expectancy is the applicable life expectancy of the designated_beneficiary individual b therefore we conclude with respect to ruling_request number one that after the death of individual a the minimum distributions to individual b will take place over individual b’s remaining life expectancy reduced one year for each year all in accordance with the election made by individual a prior to her required_beginning_date and her death with respect to ruling_request number two since individual b is the designated_beneficiary of individual a’s ira and since distributions are distributed from the ira in accordance with sec_401 we conclude that as long as the ira satisfies the requirements of sec_408 through a and is kept in the name of individual a for the benefit of individual b income taxes will not be assessed on the ira except as distributions are made to individual b and taxed to him under sec_408 regarding ruling_request number three individual a named individual b as her designated_beneficiary prior to reaching her required_beginning_date pursuant to q a d-3 a of sec_401 -1 of the proposed_regulations distributions under the ira were made over the joint life expectancies of individual a and individual b pursuant to q a e-8 of sec_401 -1 of the proposed_regulations upon individual a’s death subsequent distributions are to be made over individual b’s remaining life expectancy once distributions have begun the designated beneficiary's life expectancy is fixed and in general once the ira owner dies the designated_beneficiary may not be changed example of q a e-8 of sec_401 -1 of the proposed_regulations demonstrates that when the designated beneficiary’s life expectancy is fixed at the time benefits commence such life expectancy is used after the designated_beneficiary dies therefore with respect to ruling_request number three we conclude that the naming by individual b of a contingent beneficiary will not change required minimum distributions and they must continue to be withdrawn as elected by individual a over individual b's life expectancy unless accelerated by individual b or after his death by the contingent beneficiary at a faster rate ruling requests four and five sec_2031 of the code provides that the value of the gross_estate of the decedent shall be determined by including the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2033 of the code provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_20_2031-1 of the estate_tax regulations provides that the value of the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death is the total value of the interests described in sec_2033 through sec_2041 of the code provides that the value of the gross_estate shall be determined by including the value at the time of death of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 of the code provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_20_2041-1 of the regulations provides that the term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations for example if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment sec_2056 of the code provides that for purposes of the tax imposed by sec_2001 thereof the value of the taxable_estate shall except as limited by subsection b be determined by deducing from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is includible in determining the value of the gross_estate an sec_2056 of the code provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate of fail no deduction will be allowed under sec_2056 with respect to the interest - a if an interest in the property passes or has passed_from_the_decedent to any person other than the surviving_spouse or the estate of the spouse and b if by reason of such passing the person or his heirs or assigns may possess or enjoy any part of the property after the termination or failure of the interest passing to the surviving_spouse sec_2056 of the code provides an exception to this terminable_interest_rule generally under sec_2056 in the case of an interest in property passing from the decedent if his surviving_spouse is entitied for life to all the income from the entire_interest or all the income from a specific_portion payable annually or at more frequent intervals with power in the surviving_spouse to appoint the entire_interest or such specific_portion exercisable in favor of such surviving_spouse or the estate of such surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others and with no power in any other person to appoint any part of the interest or such specific_portion to any person other than the surviving_spouse - a the interest or such portion thereof so passing shall for purposes of subsection a be considered as passing to the surviving_spouse and b no part of the interest so passing shall for purposes of paragraph a be considered as passing to any person other than the surviving_spouse the power to appoint whether exercisable by will or during life must be exercisable by such spouse alone and in all events sec_20_2056_b_-5 f of the regulations further provides that if a_trust is created during the decedent's life it is immaterial whether or not the interest passing in trust qualified under sec_2056 prior to the decedent's death in addition the regulation provides that if a_trust may be terminated during the life of the surviving_spouse under her exercise of a power_of_appointment or by distribution of the corpus to her the interest passing in trust satisfies the condition that the spouse must be entitled to all the income from the property if the spouse is i entitled to the income until the trust terminates or ii has the right exercisable in all events to have the corpus distributed to her at any time during life in addition sec_20_2056_b_-5 of the regulations provides that the requirement that the surviving_spouse must be entitled_for_life to alt income payable at least annually will be satisfied if under the terms of the trust instrument the spouse has the right exercisable annually or more frequently to require distribution to herself of the trust income and otherwise the trust income is to be accumulated and added to corpus sec_20_2056_b_-5 of the regulations provides that the spouse’s power_of_appointment will satisfy the requirements of sec_2056 provided the power is at a eer corn in mruminnetenen ome cone cs cnn fully exercisable in the spouse’s favor at any time following the decedent's death as for example an unlimited power to invade corpus based on the facts and representations submitted we conclude with respect to ruling_request number four that the remaining balance in the ira at individual b’s death is includible in individual b’s gross_estate under sec_2041 because individual b possesses a general_power_of_appointment over the ira property in the present case individual b wishes to name his wife as sole beneficiary of the ira in the event he dies before the entire remaining balance in the ira has been distributed to him if individual b’s wife is designated as the sole beneficiary of the ira itis represented that she will have the right to accelerate distributions to herself up to the entire amount of the ira balance the ira interest passing to individual b’s wife meets the requirements of sec_2056 of the code and applicable regulations individual b’s wife has the power exercisable by her alone and in all events to accelerate withdrawals of the entire balance further no person has a power to distribute trust income or corpus to anyone other than individual b’s wife during her lifetime thus under the applicable regulations individual b’s wife is entitled to all the income from corpus and possesses the requisite power to appoint corpus in her favor exercisable by her alone and in all events therefore the ira meets the requirements of sec_2056 of the code and applicable regulations accordingly with respect to ruling_request number five if individual b designates his wife as the sole beneficiary of the remaining ira balance the ira would be eligible for a federal estate_tax_marital_deduction under sec_2056 these rulings are based on the assumption that the ira referenced herein meets the requirements of sec_408 of the code at all relevant times in addition these rulings are also based on the assumption that a valid election was made under sec_1_408-8 q a-4 b of the proposed_regulations these rulings are directed only to the taxpayer who requested them sec_6110 of the internal_revenue_code provides that they may not be used or cited by others as precedent 0g robert vanderbeek pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours signed joyce b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of letter_ruling form_437
